Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-20 has been entered.
Claims 7-10, 12, 16-30, 34, 35 have been canceled. Claims 36 and 37 have been added. Claims 1-6, 11, 13-15, 31-33, 36, 37 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1-6, 8, 11, 13-16, 18, 20, 25, 26, 34, 35, with traverse in the reply filed on 11-5-19. Claims 31-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11-5-19.
Claims 1-6, 11, 13-15, 36, 37 are under consideration. 
Applicant's arguments filed 9-15-20 have been fully considered but they are not persuasive. No amendment or additional arguments were provide after the advisory action or interview, or upon filing the RCE. 

Specification
The specification will have to be changed to more closely reflect the claimed subject matter. 
Claim Objections
Claim 1 requires significant clarification because of the non-analogous strategies and targets. As a start, each step and reagent requires clarification: 
---method for restoring wild-type titin function in an isolated [mammalian?] cell, the method comprising---
---introducing a Cas9 endonuclease or nucleic acid sequence encoding a Cas9 endonuclease (aren’t homologues of Cas9 still Cas9?) (codon-optimized or modified Cas9 are still Cas9)---
---introducing a guide RNA (gRNA) that targets the nucleic acid sequence of SEQ ID NO: 1, 5, 9, or 13
---introducing a donor template comprising the nucleic acid sequence of SEQ ID NO: 18---
---introducing [Cas9 and gRNA] into an isolated [mammalian?] cell that has a mutant titin gene such that the mutation is repaired or deleted and the cell expresses a titin that has wild-type function--

Moreover, applicants are encouraged to find one claim that is an umbrella for the divergent concepts and targets, e.g. 

B) i) a guide RNA (gRNA) that targets the nucleic acid sequence of SEQ ID NO: 1, 5, 9, or 13 and a donor template that has the nucleic acid sequence of SEQ ID NO: 18 into an isolated human cell that has a heterozygous c.32854G>C mutation in exon 219 of a titin gene such that mutant titin gene is repaired (repair strategy 1);
ii) a gRNA that targets the nucleic acid sequence of SEQ ID NO:  19, 23, or 27-41 into an isolated human cell that has a heterozygous mutation in exon 219 of a titin gene such that exon 219 is deleted and the mutant titin gene is repaired (repair strategy 2); 
iii) a gRNA that targets the nucleic acid sequence of SEQ ID NO: 57, 59, or 61 and a donor template that has the nucleic acid sequence of SEQ ID NO: 63 into a human cell that has a heterozygous c.37112G>A mutation in intron 242 of a titin gene such that mutant titin gene is repaired (repair strategy 3); or 
iv) a gRNA that targets the nucleic acid sequence of SEQ ID NO:  64, 66, 68, 70, 72, 74, or 76 into an isolated human cell that has a heterozygous mutation in exon 326 of a titin gene such that exon 326 is deleted and the mutant titin gene is repaired (repair strategy 4).  

Claim Rejections - 35 USC § 112
Written Description
s 1-6, 11, 13-15 remain and claims 36, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 encompasses using “repair strategy 1” to repair the exon 219 human c32854G>C mutation; using “repair strategy 2” to “skip” the exon 219 human c32854G>C mutation; using “repair strategy 3” to repair the exon 242 human c3711G>A mutation; or using “repair strategy 4” to “skip” the exon 326 human c.4362insAT mutation; repairing any species of titin gene.
Pg 11-14 (paragraphs 61-67) generically describes genome editing using ZFN, TALENs, CRISPR/gRNA, and a homology repair template. 
Pg 14-23 (paragraphs 68-104) generically describes CRISPR, Cas9, and “nickase” technology. 
Pg 23-28 (paragraphs 105-122) generically describes gRNAs used in combination with CRISPR, Cas9, and “nickase” technology. 
Pg 28-41 (paragraphs 123-180) describes gRNA design. 
Pg 41-44 (paragraphs 181-192) describes target DNA selection. 
Pg 44-50 (paragraphs 193-214) generically describe using CRISPR and gRNAs together and modifications of Cas9 and gRNA. 
Pg 51-59 (paragraphs 220-251) generically describe delivering CRISPR and gRNAs using vectors.

Pg 60-61 (paragraph 261-262) generically suggests implanting genetically modified cells “using any method known in the art”. 
Pg 62-65 (paragraph 271-278) describes definitions related to “administration and efficacy” and generically provides options for administering vectors and assaying efficacy relying completely on the art for any specifics relating to titin mutants or titin-related disease caused by a titin mutation. 
Example 1, “Repair strategy 1” (pg 73, paragraph 322) discusses scanning near the human exon 219 mutation (c32854G>C) for cleavage sites. Fig. 2 shows the PAMs for the human c32854G>C mutation are SEQ ID NO: 1, 5, 9, 13. Plasmids encoding the gRNA and Cas9 were made (para 323). Applicants state Fig. 3 shows “the gRNA structure and sequence, wherein one of the specific spacer sequences replaces the 5’ nucleotides shown as “N”s and the remaining nucleotides are the same among the gRNAs.” 

    PNG
    media_image1.png
    279
    731
    media_image1.png
    Greyscale

Pg 74, para 324, teaches the plasmids containing gRNA that target the exon 219 c32854G>C were transfected into human cells along with “a wild-type donor template for repair of the c.32854G>A mutation”; however, the specification does not provide any reasonable explanation of how/why a repair template for the c32854G>A mutation can G>C mutation. Fig. 4 shows the structure of the template for repair of the exon 219 human c32854G>C mutation (SEQ ID NO: 18). However, the specification does not teach the results of using gRNA that targets SEQ ID NO: 1, 5, 9, 13 in combination with the repair template for human c32854G>C (SEQ ID NO: 18) or any reasonable indication the template WOULD repair the point mutation c32854G>C and “restore” function titin as claimed. 
Para 325 discusses NHEJ mediated insertions and deletions without discussing integration of the repair template or repair of the mutation. Accordingly, it appears applicants intend the claim to encompass performing claim 1 in the absence of a repair template. Applicants have provide no reasonable explanation of how random, unpredictable indels would/could ever restore the human c32854G>C mutation. Accordingly, applicants do not provide adequate guidance that applicants were reasonably capable of “restoring” the human c32854G>C mutation using SEQ ID NO: 18 or in the absence a repair template as required in claim 1.
Example 1, “Repair strategy 2” (pg 75, paragraph 327) contemplates repairing the exon 219 of the human c32854G>C mutation by removing or “skipping” exon 219 to “restore the wild-type titin reading frame. Applicants fail to teach removal of an entire codon, specifically codon 219, allows functional expression of a wild-type titin. The specification teaches SEQ ID NO: 19 and 23 in Figure 6 are target sequences for “skipping” exon 219 of the human c.32854G>C; however, the specification does not teach a repair template that complements the double stranded break made using gRNA that target SEQ ID NO: 19 or 23. The specification does not teach the repair template for human c32854G>C (SEQ ID NO: 18) in Figure 4 can be used in combination with G>C mutation as suggested in “Repair strategy 2”. 
Example 1, “Repair strategy 3” (pg 75, paragraph 331) contemplates repairing exon 242 of the human c3711G>A mutation. Figure 8 teaches SEQ ID NO: 57, 59, 61 are target sequences for targeting exon 242 of the human c3711G>A mutation and a repair template that is SEQ ID NO: 63. However, the specification does not teach the results of using gRNA that targets SEQ ID NO: 57, 59, 61 in combination with the repair template for human c3711G>A (SEQ ID NO: 63) or any reasonable indication the template WOULD repair the point mutation c3711G>A and “restore” function titin as claimed. Accordingly, applicants do not provide adequate written description for repairing exon 242 of the human c3711G>A mutation as suggested in “Repair strategy 3”.
Example 1, “Repair strategy 4” (pg 76, paragraph 337) contemplates removing or “skipping” exon 326 of the human c.4362insAT mutation. Figure 9 shows “two sets of the PAMs selected (one set for each intron)” that are SEQ ID NO: 64, 66, 68, 70 (set 1) and 72, 74, 76 (set 2) for targeting exon 326 of the human c.4362insAT mutation. However, the specification does not teach a template for repairing the human c.4362insAT mutation or the results of using gRNA that targets SEQ ID NO: 64, 66, 68, 70, 72, 74, 76 alone or in combination with the repair template for repairing the human c.4362insAT mutation. Accordingly, applicants do not provide adequate written description for “skipping” exon 326 of the human c.4362insAT mutation as suggested in “Repair strategy 4”.

Example 3 (pg 77) prophetically contemplates using an “an intracoronary approach and a dose escalation paradigm to establish proper dose and achieve expression in cardiomyocytes” (para 343). However, Example 3 does not teach the structure of gRNAs, repair templates or put the prophetic embodiments for intracoronary injection into practice. Example 3 does not provide adequate guidance that applicants were reasonably in possession of AAV vectors encoding gRNA and repair templates for intracoronary injection “to establish proper dose to achieve expression in cardiomyocytes” as encompassed by the method of claim 1. 

A) The specification lacks written description for repairing any species of titin gene in any species of cell other than human. Claim 1 encompasses introducing gRNAs that target human titin sequences into any species of cell containing a c.32854G>C mutation of exon 219 or c.37112G>A mutation of intron 242 or skipping exon 219 or 326 of any titin gene. However, the specification and the art at the time of filing (Ceyhan-Birsoy) are limited to using the gRNAs in claim 1 on human cells. The specification does not correlate using gRNAs that target SEQ ID NO; 1, 5, 9, 13, 19, 23, 57… in human cells to any other species of cells. Applicants have not taught the human titin gene is homologous to any other species of titin gene. Accordingly, the specification lacks 
B) The specification lacks written description for “restoring” a titin gene to the wild-type gene as broadly encompassed by claim 1. Claim 1 encompasses restoring the mutant gene of a), b), c), d) or e) to the wild-type gene. However, in the case of items c), d) and e) of claim 1, exon 219 or 326 is deleted which is still a mutant titin gene although it appears to restore wild-type titin function. The specification does not teach the mutant titin gene with a deletion of exon 219 or 326 is “restored” to wild-type. Accordingly, the specification lacks written description for performing the method such that the mutant titin is restored to wild-type as broadly encompassed by claim 1. Items c), d) and e) of claim 1 should be limited to genetically modifying or editing the mutant titin gene or increasing the amount of functional titin produced by the cell. 
C) The specification lacks written description for any “modified version” of Cas9 as required in claim 1. While Cas9 may be modified, it must have Cas9 function, ergo it is still a species within the genus of Cas9. The specification does not teach any modified Cas9s other than a Cas9 that has Cas9 function. Accordingly, the concept lacks written description. 
D) The specification does not provide written description for using a cell that has any mutation of a titin gene that is c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 other than a non-compound heterozygous mutation. Applicants teach the titin mutation is homozygous or compound heterozygous (pg 8, para 37); however, Example 1 is limited to the (non-compound) heterozygous mutations described by Ceyhan-Birsoy, Neurology, 2013, Vol. 81,No. 14, pg 1205-1214) 
E) The specification lacks written description for locally or systemically administering a repaired endogenous cardiac stem cell (eCSC) into a patient as required in claim 5. Applicants do not teach the cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the target tissue for delivery or expression of functional titin or prevention of mutant titin expression. The specification does not teach the specific dosage of eCSC administered “locally” or systemically required to treat any disease. The specification does not provide adequate guidance that “local” delivery to a joint or the brain or the eye, for example, would treat any disease or titin deficiency. The specification does not teach how to prevent continued expression of mutant titin in vivo such that the repaired cells would express functional titin in amounts that overtake/negate mutant titin expression and treat disease. The specification does not teach repaired eCSC delivered would find their 
F) The specification lacks written description for administering the Cas9 and gRNA in vivo as required in claim 6. Pg 8-10, paragraphs 41-51 describe in vivo and ex vivo therapeutic embodiments using CRISRP and gRNA. In vivo embodiments are prophetic in Example 3. Applicants do not teach the isolated cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the target tissue for repairing titin. The specification does not teach delivery of Cas9 and gRNA in vivo expresses adequate amount of functional titin and prevents adequate amounts of mutant titin such that a therapeutic effect occurs. The specification does not teach the specific dosage of Cas9 and gRNA, target tissue, and route of administration required to treat any disease. The specification does not provide adequate guidance that direct injection of Cas9 or gRNA into a joint, the brain, or the eye, for example, would treat any disease or titin deficiency. The specification does not teach how to prevent continued expression of mutant titin in the surrounding tissue in vivo such that the repair would allow adequate amounts of functional titin expression that overpower mutant titin expression in surrounding tissue and prevent disease. The specification does not teach Cas9 and gRNA would find their desired target when 
Regarding items E) and F), an adequate written description of a method of administering repaired cells or Cas9 and gRNA requires more than a mere statement that it is part of the invention. In this case, the sole disclosed use for the method of claim 5 or 6 is for therapy. Accordingly, what is required is reasonable indication that the starting materials disclosed WILL restore titin activity and have a therapeutic effect on disease. It is not sufficient to claim administering a DNA endonuclease and gRNA to “restore” titin activity without reasonable evidence that the repair allows increased expression of functional titin. It is not sufficient to claim administering the reagents in vivo without a reasonable indication of the target tissue, route of delivery, and amount of exogenous reagent and titin expression required to overpower endogenous mutant titin expression such that the disease is ameliorated. Thus, claiming a method of introducing repaired CSC or Cas9 and gRNA in vivo without providing reasonable indication those reagents WILL restore titin activity and have a therapeutic effect is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth in the rejection. 

Enablement
Claims 1-6, 11, 13-15 remain and claims 36, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
repairing a mutant titin gene in an isolated human cell comprising introducing: A) Cas9 or a homolog thereof or a nucleic acid sequence encoding Cas9 or a homolog thereof; and 
B) i) a guide RNA (gRNA) that targets the nucleic acid sequence of SEQ ID NO: 1, 5, 9, or 13 and a donor template that has the nucleic acid sequence of SEQ ID NO: 18 into an isolated human cell that has a heterozygous c.32854G>C mutation in exon 219 of a titin gene such that mutant titin gene is repaired (repair strategy 1);
ii) a gRNA that targets the nucleic acid sequence of SEQ ID NO:  19, 23, or 27-41 into an isolated human cell that has a heterozygous mutation in exon 219 of a titin gene such that exon 219 is deleted and the mutant titin gene is repaired (repair strategy 2); 
iii) a gRNA that targets the nucleic acid sequence of SEQ ID NO: 57, 59, or 61 and a donor template that has the nucleic acid sequence of SEQ ID NO: 63 into a human cell that has a heterozygous c.37112G>A mutation in intron 242 of a titin gene such that mutant titin gene is repaired (repair strategy 3); or 

does not reasonably provide enablement for 
repairing a titin gene in any species of cell using gRNA that targets SEQ ID NO: 1, 5, 9, 13, 19, 23… other than a human cell; 
“restoring” a titin gene to wild-type when an exon is deleted (this is still a mutant; in items b),d),e), the function of titin is restored by the gene is not); 
using any “modified version” of Cas9 other than one that has Cas9 function (in which case it is still a species of Cas9); 
performing the process without repairing the mutant titin gene (the body of the claim requires introducing Cas9 and gRNA but does not require repair); 
performing the method in any cell with a homozygous or compound heterozygous mutation of a titin gene; 
performing ex vivo gene therapy (5); 
performing the method in vivo (6). 
The scope of the claims, the state of the art, the teachings in the specification and the examples are discussed above. 
A) The specification does not enable repairing any titin gene other than human. Claim 1 encompasses introducing gRNAs that target human titin sequences into any species of cell containing a c.32854G>C mutation of exon 219 or c.37112G>A mutation of intron 242 or skipping exon 219 or 326 of any titin gene. However, the specification 
B) The specification does not enable “restoring” a titin gene to the wild-type gene as broadly encompassed by claim 1. Claim 1 encompasses restoring the mutant gene to the wild-type gene. However, in the case of items c), d) and e) of claim 1, exon 219 or 326 is deleted which is still a mutant titin gene although it appears to restore wild-type titin function. The specification does not teach the mutant titin gene with a deletion of exon 219 or 326 is “restored” to wild-type. Without such guidance, it would have required those of skill undue experimentation to determine how to perform the method such that the mutant titin was restored to wild-type as broadly encompassed by claim 1. Accordingly, items c), d) and e) of claim 1 should be limited to genetically modifying or editing the mutant titin gene or increasing the amount of functional titin produced by the cell. 
C) The specification does not enable using any “modified version” of Cas9 as required in claim 1. While Cas9 may be modified, it must have Cas9 function, ergo it is still a species within the genus of Cas9. The specification does not teach any modified Cas9s other than a Cas9 that has Cas9 function. Without such guidance, it would have 
D) The specification does not enable introducing Cas9 and gRNA without repairing the mutant titin gene as broadly encompassed by claim 1. As written, the body of the claim requires introducing Cas9 and gRNA but does not require repair. The sole disclosed purpose for introducing Cas9 and gRNA is to repair the mutant titin gene. The specification does not describe an enabled use for merely introducing the Cas9 and gRNA. The preamble is an intended use and does not necessarily have to occur. Accordingly, it would have required those of skill undue experimentation to determine how to introduce Cas9 and gRNA without repairing the mutant titin gene as broadly encompassed by claim 1.  
E) The specification does not enable performing the method in any cell that has any mutation of a titin gene that is c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 other than a non-compound heterozygous mutation. Applicants teach the titin mutation is homozygous or compound heterozygous (pg 8, para 37); however, Example 1 is limited to the (non-compound) heterozygous mutations described by Ceyhan-Birsoy, Neurology, 2013, Vol. 81,No. 14, pg 1205-1214) (pg 73) which were obtained from 5 individuals with centronuclear myopathies (CNM). The claims encompass non-compound heterozygous, compound heterozygous, and homozygous mutants. The specification does not teach any cells with homozygous or compound heterozygous mutations. Specifically, the specification does not teach any compound heterozygous or homozygous mutations of c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1. In the case of compound 
F) The specification does not enable locally or systemically administering a repaired endogenous cardiac stem cell (eCSC) into a patient as required in claim 5. Applicants do not teach the cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the target tissue for delivery or expression of functional titin or prevention of mutant titin expression. The specification does not teach the specific dosage of eCSC administered “locally” or systemically required to treat any disease. The specification does not provide adequate guidance that “local” delivery to a joint or the brain or the eye, for example, would treat any disease or titin deficiency. The specification does not teach how to prevent continued expression of mutant titin in vivo such that the repaired cells would express functional titin in amounts that overtake/negate mutant titin expression and treat disease. The specification does not teach repaired eCSC delivered would find their desired target when delivered systemically or the amount of repaired eCSC or systemic, exogenous, non-mutant titin required to overcome the continued, endogenous expression of mutant titin such that a therapeutic effect occurs. The specification does not teach which tissue to target “locally” or the amount of local, exogenous, non-mutant titin required to overcome the continued, endogenous expression of mutant titin such 
G) The specification does not enable administering the Cas9 and gRNA in vivo as required in claim 6. Pg 8-10, paragraphs 41-51 describe in vivo and ex vivo therapeutic embodiments using CRISRP and gRNA. In vivo embodiments are prophetic in Example 3. Applicants do not teach the isolated cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the target tissue for repairing titin. The specification does not teach delivery of Cas9 and gRNA in vivo expresses adequate amount of functional titin and prevents adequate amounts of mutant titin such that a therapeutic effect occurs. The specification does not teach the specific dosage of Cas9 and gRNA, target tissue, and route of administration required to treat any disease. The specification does not provide adequate guidance that direct injection of Cas9 or gRNA into a joint, the brain, or the eye, for example, would treat any disease or titin deficiency. The specification does not teach how to prevent continued expression of mutant titin in the surrounding tissue in vivo such that the repair would allow adequate amounts of functional titin expression that overpower mutant titin expression in surrounding tissue and prevent disease. The specification does not teach Cas9 and gRNA would find their desired target when delivered systemically or the amount of reagents delivered systemically required for a therapeutic effect to occur. The specification does not teach Cas9 and gRNA would find their desired targets when delivered by any means of local injection or the amount of reagents delivered locally required for a therapeutic effect. Without such guidance, it 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth in the rejection. 
Indefiniteness
Claim 15 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The rejections of claims 1, 2, 6, 18, 26 have been withdrawn in view of the amendment. 
The metes and bounds of “pre-complexed” in claim 15 remain indefinite. It is unclear when a DNA encoding Cas9 is “pre-complexed” with gRNA. It cannot be determined whether a vector encoding the Cas9 and gRNA is considered “pre-complexed” or if the phrase is limited to Cas9 protein that has been “pre-complexed” with the gRNA. It is unclear whether applicants are attempting to add a “complexing” step using the term “pre-complexed” (if so the step should be clearly set forth) or to invoke product-by-process language embedded into the method. If the phrase invokes product-by-process language, it is unclear how the phrase “pre-complexed” distinguishes the structure and/or function of the Cas9 and gRNA being together in the cell or it distinguishes the structure/function of the Cas9 and gRNA when they are 
Response to arguments
Applicants argue “pre-complexed” is definite because the phrase refers to timing. Applicants’ argument is not persuasive because the claim does not require a “complexing” step. If applicants are attempting to add a “complexing” step using the term “pre-complexed” the step should be clearly set forth. If applicants are attempting to invoke product-by-process language embedded into the method, it is unclear how the phrase “pre-complexed” modifies the structure and/or function of the Cas9 and gRNA are complexed. Accordingly, those of skill cannot determine how the term “pre” modifies the structure/function of the combination of Cas9 and gRNA. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 11, 13-15 under 35 U.S.C. 103 as being unpatentable over Dahlman (2015/0232883) in view of Leger (2015/0238627), the reference sequence NG_011618 - the human titin gene (2010), Ceyhan-Birsoy (Neurology, 2013, Vol. 81, pg 1205-1214), and Cox (Nature Med., 2015, Vol. 21, pg 121-131) has been withdrawn. Dahlman described transfecting human cells that have a mutation in a gene of interest with an AAV vector encoding Cas9, an AAV vector containing a gRNA that targets a specific region within the gene of interest, and a donor sequence such that the mutation is restored via homologous recombination of the donor sequence into the genome of the cell (“Applicants packaged the mutant HTT allele specific guide RNA and Cas9 into AAV9” para 708; description of Fig. 46, para 141; 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632